PER CURIAM.
The state properly concedes that the guidelines scoresheet was erroneously calculated due to an error in the severity ranking of grand theft, which requires remand for correction and a new sentencing using the correctly calculated scoresheet. We also agree that conditions “H” and “L” are special conditions that would require oral pronouncement. Accordingly, the judgment is affirmed but we vacate the sentence and remand for resentencing.
Judgment AFFIRMED; sentence VACATED; and REMANDED.
DAUKSCH, W. SHARP and GRIFFIN, JJ., concur.